DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with Mr. Lomprey (Reg. No. 55,401) on a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11, 17-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-16 and 19-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 17-18, drawn to a silicon nanoparticle, classified in H01M4/386.
II. Claims 12-16, drawn to a polymeric composite, classified in H01M4/604.
III. Claims 19-20, drawn to a process for forming a functionalized silicon nanoparticle, classified in H01M4/139.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related silicon nanoparticle material products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not overlap in scope as the Group I composition does not require a covalently attached acid-functional polymer in conjunction with the silicon nanoparticle. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, Group II can be made by another process such as an alternative polymer or catalyst that is different than either a respective olefin or hydrosilylation catalyst.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, Group I can be made by another process such as one without an olefin.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of the groups would require different classifications and exclusive text fields of search, which would present a serious search and examination burden. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 6-9, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (Surface-Functionalized Silicon Nanoparticles as Anode Material for Lithium-Ion Battery, see IDS 4/15/2020).
Considering Claim 1, Jiang discloses a composition a silicon nanoparticle (anode material comprising a silicon nanoparticle SiNP [Title, Abstract]) having surface attached groups (attached epoxy groups [Abstract with Figure, Figure Scheme 1]), and the silicon nanoparticle is represented by the formula : [Si]-[linker]-terminal group
wherein: [Si] represents the surface of the silicon nanoparticle (see depicted SiNP [Scheme 1]); 
[terminal group] is a moiety that is configured for further reaction or is compatible with the electrolyte (end epoxy group moiety that has stability with the electrolyte [Abstract, Scheme 1]); and 
[linker] is a group linking the surface of the silicon nanoparticle to the [terminal group] (surface-attached linking Si-O group [Abstract, Scheme 1]). 
	Considering Claim 2, Jiang discloses that [linker] comprises an -O-siloxy group (see attached -O-siloxy group [Abstract, Scheme 1]). 
	Considering Claim 3, Jiang discloses that [terminal group] is substituted or unsubstituted alkyl or substituted or unsubstituted heterocyclyl (methyl or epoxy terminal groups [Section 3.2, Scheme 1]).
	Considering Claim 6, Jiang discloses an epoxy terminal [depicted in Scheme 1], which reads on the claimed formula wherein Rc is an alkylenyl group interrupted by oxygen atoms. 
	Considering Claim 7, Jiang discloses an epoxy terminal [depicted in Scheme 1], which reads on the claimed formula wherein x’ is 1 and the orientation of the group is preserved. 
	Considering Claim 8, Jiang discloses an epoxy terminal [depicted in Scheme 1], which reads on the claimed formula. 
	Considering Claim 9, Jiang discloses that [terminal group] is an alkyl (methyl terminal group [Scheme 1, Section 3.2]). 
	Considering Claim 17, Jiang discloses an anode for a secondary lithium battery (anode for lithium ion battery [Title, Abstract]), the anode comprising the composition of claim 1 (see claim 1) and a current collector (collector part of anode [Section 2.5, 3.2]). 
	Considering Claim 18, Jiang discloses a secondary electrochemical cell (lithium ion battery electrochemical cell [Title, Section 3.2]) comprising a cathode, an electrolyte (cathode and electrolyte [Sections 2.1, 3.2]), and the anode of claim 17 (anode [Section 3.2, Abstract, see claim 17]). 
	Claims 1-5, 11, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (Tailoring the Surface of Silicon Nanoparticles for Enhanced Chemical and Electrochemical Stability for Li-Ion Batteries, hereafter Hu, see IDS 4/15/2020).
Considering Claim 1, Hu discloses a composition comprising a silicon nanoparticle (silicon nanoparticle anode material [Abstract]) having surface attached groups (attached surface groups [Abstract Figure, Scheme 1]), and the silicon nanoparticle is represented by the formula:
[Si]-[linker]-[terminal group]
wherein:
[Si] represents the surface of the silicon nanoparticle (SiNP surface [Abstract Figure, Scheme 1]); 
[terminal group] is a moiety that is configured for further reaction or is compatible with the electrolyte (epoxy terminal groups [Abstract Figure, Scheme 1], robust Si/electrolyte interphase is formed with these groups to improve cycling stability [Abstract]); and 
[linker] is a group linking the surface of the silicon nanoparticle to the [terminal group] (linking alkyl group or alkyl group interrupted by oxygen atoms [Abstract Figure, Scheme 1]). 
	Considering Claim 2, Hu discloses that [linker] comprises an alkylenyl group or an alkylenyl group interrupted by oxygen atoms (depicted in [Abstract Figure, Scheme 1]). 
	Considering Claim 3, Hu discloses that [terminal group] is substituted or unsubstituted heterocyclyl (epoxy terminal groups [Abstract Figure, Scheme 1]). 
	Considering Claim 4, Hu discloses that [linker] is –(CH2)x- and x is from 1 to 10 (1 to 3 linking group [Abstract Figure, Scheme 1]). 
	Considering Claim 5, Hu discloses that [linker] is –((CH2)x’O)x-, x is from 1 to 10 and x’ is 1, 2, or 3 and the orientation of the group is preserved (n number of linking groups [Abstract Figure, Scheme 1]). 
	Considering Claim 11, Hu discloses attached epoxy groups, which are represented by the first claimed formula [Abstract Figure, Scheme 1]). 
	Considering Claim 17, Hu discloses an anode for a secondary lithium ion battery (anode for lithium ion battery [Title and Abstract]), the anode comprising the composition of claim 1 (see claim 1) and a current collector ([p 6181]). 
	Considering Claim 18, Hu discloses a secondary electrochemical cell ([Title, p 6181]) comprising a cathode, an electrolyte (electrolyte charge and discharge cycling [p 6178, 6179]), and the anode of claim 17 (see claim 17). 
Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art disclosures of Jiang and Hu do not teach or suggest the claimed formulas as required in claim 10. The compounds of Jiang and Hu improve cycling stability [Abstract], so breaking and removing middle bonded parts of the provided chemical structures so as to arrive at the formulas of claim 10 while maintaining this cycling stability would require undue experimentation. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725